

ECHOSTAR CORPORATION


AMENDED AND RESTATED EXECUTIVE OFFICER BONUS INCENTIVE PLAN




Purpose


This EchoStar Corporation Amended and Restated Executive Officer Bonus Incentive
Plan (“the Plan”) is intended to promote the success of EchoStar Corporation
(together with its subsidiaries, the “Company”) by providing
performance-oriented incentives to motivate the Company’s executive officers
whose decisions and performance have significant impact on the success of the
Company and reward them for superior managerial performance and successful
growth of the Company.


Definitions


For purposes of this Plan:


“Award” means a cash bonus payable pursuant to the terms of this Plan.


“Committee” means the Executive Compensation Committee of the Board of Directors
of the Company.


“Participants” means those executive officers of the Company or any of its
subsidiaries who are subject to Section 16 of the Securities Exchange Act of
1934, as amended, as the Committee may determine and designate from time to time
to be eligible for Awards under this Plan.


“Payout Target” shall mean a target Award amount denominated in dollars,
established and determined by the Committee for each Participant for each Plan
Year pursuant to this Plan.


“Performance Metric(s)” shall mean one or a combination of more than one of the
operational, financial and/or strategic performance criteria set forth on
Exhibit A to this Plan, in all cases as determined and established by the
Committee for the Company and/or one or more of the Company’s business segments
for each Participant and each Plan Year.


“Plan Year” means each then applicable fiscal year of the Company beginning with
and including fiscal year 2016.


Participants


For each Plan Year, the Committee shall designate and determine the Participants
eligible to receive Awards under this Plan for such Plan Year.


Performance Metrics


The Committee shall determine and establish the applicable Payout Target and
Performance Metrics for determining and earning Awards under this Plan for each
Participant for each Plan Year. The Payout Targets and Performance Metrics for
each Plan Year shall be determined by the Committee and communicated to each
Participant after the annual budgeting process for such Plan Year is complete.
The Committee hereby authorizes the Company’s Chief Executive Officer in his
sole discretion to adjust the Payout Target for any Participant (other than the
Chief Executive Officer or the Chairman of the Company, if such persons are
Participants) in any Plan Year by up to 20% (either up or down) from the Payout
Target established and determined by the Committee; provided, however, this
shall not otherwise affect or override the authority


1



--------------------------------------------------------------------------------




of the Committee to determine Performance Metric(s), determine whether and to
what extent each Performance Metric for each Plan Year has or has not been met
and to make and determine actual Awards under this Plan.


For each Participant for each Plan Year, at least twenty-five percent (25%) of
the Payout Target shall be based on achievement by the Company and/or one or
more of the Company’s business segment(s) or unit(s) of the applicable Company
and/or business segment(s) or unit(s) Performance Metric(s) for such Plan Year,
and the remaining amount, if any, shall be based on achievement by such
Participant of the applicable individual Performance Metric(s) for such Plan
Year, all as established and determined by the Committee. Performance Metrics
for any Participant for any Plan Year may be adjusted at the discretion of the
Committee from time to time.


The Committee shall determine whether and to what extent each Performance Metric
for each Plan Year has or has not been met.


Payment of Awards


Awards under this Plan shall be determined by the Committee based on achievement
of the applicable Performance Metrics using a sliding scale with different
payout percentages based on different levels of achievement of the applicable
Performance Metrics for each Participant and each Plan Year. Individual Awards
may range between zero and such amount equal to or exceeding 100% of a
Participant’s Payout Target as determined by the Committee for each Participant
for each Plan Year.


Payments of Awards under this Plan will be made 100% in cash in U.S. dollars
less any applicable tax withholdings. It is the Company’s intention to pay
Awards under this Plan for each Plan Year as soon as reasonably practicable
after filing of the Company’s audited financial statements for the applicable
Plan Year with the Securities and Exchange Commission.


Limitations


Notwithstanding any other provision of this Plan or the achievement of any
Payout Target or Performance Metric(s), the payment of any Award under this Plan
will be subject to (i) the Company’s performance, liquidity, available cash
and/or future cash needs as determined by the Committee; (ii) the discretion of
the Committee regarding establishment, measurement, interpretation and/or
achievement of Performance Metrics and Payout Targets; and (iii) approval by the
Committee.


All determinations, designations, decisions or interpretations of or pursuant to
this Plan shall be made by the Committee in its sole discretion and shall be
binding on the Company and Participants.


Notwithstanding anything in this Plan to the contrary or otherwise, any Award
paid or payable pursuant to this Plan to any Participant which is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, shall be subject to such deductions, clawback and/or recovery,
including by means of repayment by the applicable Participant and/or withholding
of future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement or any policy of the
Company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement.
 
Eligibility and Forfeiture of Awards


A Participant must be employed by the Company or its subsidiaries (i) for at
least six months during the applicable Plan Year for each Award, and (ii) on the
date the Award is paid under this Plan. Any Participant not meeting either of
these criteria for any reason (e.g., separation of service for any reason)
forfeits any and


2



--------------------------------------------------------------------------------




all rights to any Awards earned or otherwise due under this Plan without further
action and without payment of consideration therefor. Notwithstanding any other
provision of this Plan, if a Participant dies or becomes disabled as determined
under the Company’s applicable long term disability plan, any Awards under this
Plan for the Plan Year for such Participant that would have been payable had
such Participant not died or become disabled shall not be subject to forfeiture
and shall become payable on a prorated basis on the normal schedule to the
Participant or Participants’ beneficiaries.


No Employment Rights


Nothing contained in this Plan shall be construed as a contract of employment or
compensation between the Company or any of its subsidiaries or affiliates and
any Participant, as a right of any Participant to receive any Award under this
Plan or to be continued in the employment of the Company or any of its
subsidiaries or affiliates, or as a limitation of the right of the Company or
any of its subsidiaries or affiliates to discharge, terminate, suspend or
otherwise discipline any Participant or any of its other employees, with our
without cause, reason or notice at any time.


In the event of any conflict between this Plan and the terms of any employment
agreement between any Participant and the Company or any of its subsidiaries,
the terms of such employment agreement shall govern.


Effective Date


The Committee approved and adopted the original Plan effective as of May 4, 2016
(the “Original Plan), and the Committee approved this EchoStar Corporation
Amended and Restated Executive Officer Bonus Incentive Plan effective as of
April 30, 2019. This EchoStar Corporation Amended and Restated Executive Officer
Bonus Incentive Plan replaces in its entirety the Original Plan.


3



--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE CRITERIA


Subscribers, subscriber service and subscriber satisfaction:  customers;
subscribers; total subscribers; gross subscriber additions; net subscriber
additions; subscriber quality; churn subscribers; average subscriber life;
ratings; retention; churn rate; viewership; or similar criteria.


Employees and employment activities:  attrition; retention; satisfaction; ethics
compliance; management effectiveness; workforce diversity; individual executive
performance; or similar criteria.


Revenues, expenses and earnings:  revenues; sales; net revenues; operating costs
and expenses; overhead costs; costs of revenues; costs of sales; broadcast
programming and other costs; subscriber service expenses; broadcast operations
expense; selling, general and administrative expense; subscriber acquisition
costs; upgrade and retention costs; general and administrative expenses;
depreciation and amortization; operating profit; operating results; operating
income; adjusted operating income; operating earnings; operating profit before
depreciation and amortization; interest income; interest expense; other income
and expense; other net income from continuing operations; earnings from
continuing operations; income from continuing operations before income taxes and
minority interests; income tax expense; minority interests in net earnings of
subsidiaries; income from continuing operations before cumulative effect of
accounting changes; income from discontinued operations; cumulative effect of
accounting changes; net income; adjusted net income; basic or diluted earnings
or loss per common share for income or loss from continuing operations before
cumulative effect of accounting changes, for income or loss from discontinued
operations (net of taxes), for cumulative effect of accounting changes (net of
taxes), or for net income or loss; dividends paid; EBITDA; adjusted EBITDA; or
similar criteria.


Financial metrics:  cash; cash on hand; cash balance; cash equivalents; cash and
cash equivalents; cash and short-term investments; cash flow; operating cash
flows; adjusted operating cash flows; cash from operations; investing cash
flows; financing cash flows; free cash flow; free cash flow before net cash paid
for interest and taxes; cash flow before or after operating activities,
investing activities, financing activities or discontinued operations; capital
expenditures; cash paid for property, equipment, satellites and/or leased set
top receivers; proceeds from dispositions of businesses, assets or other
investments; average revenue per unit (ARPU); unit acquisition costs (SAC) per
gross unit addition; average cost per unit (ACPU); average margin per unit
(AMPU); pre-SAC margin; operating profit margin; operating margin; profit
margin; net income margin; equipment margin, bad debt percentage; earnings per
share; adjusted earnings per share; return on assets; adjusted return on assets;
return on average assets; return in excess of cost of capital; return on equity;
return on net assets; return on investment; return on net investment; return on
average equity; adjusted return on equity; cash flow return on investment
(discounted or otherwise); cash flow return on capital; cash flow in excess of
cost of capital; cash flow return on tangible capital; contribution margin; debt
to capital ratio; debt to equity ratio; net present value; internal rate of
return; profit in excess of cost of capital; return on capital; return on net or
average assets, equity or capital; return on shareholders’ equity; return on
invested capital; return on investors’ capital; return on operating revenue;
return on total capital; risk-adjusted return on capital; total equity ratio;
total shareholder return; cost of goods sold; accounts receivable; unit sales;
or similar criteria.


Stock price:  share price; share price growth or appreciation; share price
growth or appreciation in comparison with industry or market indices;
shareholder value; shareholder value growth or appreciation; total market
capitalization; total market capitalization growth or appreciation; total market
value; total market value growth or appreciation; or similar criteria.




4



--------------------------------------------------------------------------------




Other performance measures:  acquisitions or divestitures of subsidiaries,
affiliates and joint ventures; control of expenses; corporate values; economic
value added (EVA); environment; facilities utilization; implementation or
completion of critical projects; installations; market expansion; market
penetration; market share; number of channels broadcast in standard and/or high
definition on a national and/or local basis; network upgrades; operating
performance; penetration rates; installation and service work order completion;
closed, rescheduled or similar performance or productivity rates; number of
service calls; availability rates; hardware recovery; hardware refurbishment or
redeployment; hardware performance; average subscriber service phone call times;
number of subscriber service phone calls received; service level; performance
relative to budget, forecast or market expectations; performance standards
relevant to our business, product or service; regulatory compliance; safety;
shareholder value added; strategic business criteria based on meeting specified
product development, strategic partnering, research and development, market
penetration or geographic business expansion goals; value added; website visits;
website advertising; intellectual property (e.g., patents); satellite
utilization; licensing objectives; satellite readiness; satellite launch;
operational readiness; uplink time; other business segment measures or
activities; or similar criteria.




5

